NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                     ______________________

                          BELDEN INC.,
                            Appellant

                                    v.

                       BERK-TEK LLC,
                            Appellee
                     ______________________

                           2014-1676
                     ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2013-
00058.
   ---------------------------------------------------------------------------
                          BELDEN INC.,
                            Appellant

                                    v.

                       BERK-TEK LLC,
                            Appellee
                     ______________________

                           2014-1677
                     ______________________
2                              BELDEN INC.   v. BERK-TEK LLC



    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2013-
00069.
                 ______________________

                  Decided: April 17, 2015
                  ______________________

   MATTHEW B. LOWRIE, Foley & Lardner LLP, Boston,
MA, argued for appellant. Also represented by AARON W.
MOORE, MATTHEW A. AMBROS.

   JAMES S. BLANK, Kaye Scholer LLP, New York, NY,
argued for appellee. Also represented by BENJAMIN C.
HSING, DAVID SOOFIAN; NISHA AGARWAL, Palo Alto, CA;
JOSEPH SOFER, GREGORY C. ANTRIM, Sofer & Haroun LLP,
New York, NY.
               ______________________

        Before LOURIE, REYNA, and CHEN, Circuit Judges.
LOURIE, Circuit Judge.
    Belden Inc. (“Belden”) appeals from two related inter
partes review decisions of the United States Patent and
Trademark Office, Patent Trial and Appeal Board
(“Board”). In the first, Belden appeals from the Board’s
decision cancelling claims 1–34 of U.S. Patent 7,977,575
(“the ’575 patent”) as anticipated under 35 U.S.C. § 102
and/or obvious under 35 U.S.C. § 103. 1 See Belden, Inc. v.
Berk-Tek, LLC, IPR2013-00058, Paper No. 29 (P.T.A.B.
Apr. 28, 2014) (“Board Decision I”). In the second, Belden


    1   Because the applications of the ’575 and ’061 pa-
tents were filed before March 16, 2013, the pre-Leahy-
Smith America Invents Act versions of §§ 102 and 103
apply. See Pub L. No. 112-29, 125 Stat. 284 (2011); 35
U.S.C. §§ 102, 103 (2006).
BELDEN INC.   v. BERK-TEK LLC                                  3



appeals from the Board’s decision cancelling claims 1–21
of U.S. Patent 7,663,061 (“the ’061 patent”), the parent of
the ’575 patent, as anticipated under § 102 or obvious
under § 103. See Belden, Inc. v. Berk-Tek, LLC, IPR 2013-
00069, Paper No. 24 (P.T.A.B. Apr. 28, 2014) (“Board
Decision II”). Because the Board did not err, we affirm.
                         BACKGROUND
    Belden is the assignee of the ’575 and the ’061 patents
(“the patents”), which relate to high performance data
cables utilizing twisted pairs of conductors. According to
the patents, high performance data cables must meet
“exacting specifications” relating to data speed and elec-
trical characteristics, such as controlling near-end cross-
talk. ’575 patent col. 1 ll. 39–41. 2 To overcome the cost
and process constraints frustrating prior art attempts to
satisfy those “exacting specifications,” e.g., individually
shielded twisted pairs, the patents use “an interior sup-
port with grooves” that can “accommodate at least one
signal transmission conductor.” Id. col. 2 ll. 1–3. The
patents suggest that using an “interior support with
grooves” imparts structural stability, improves near-end
cross-talk control, and is “lighter, cheaper, and easier to
terminate than [prior art] designs.” Id. col. 2 ll. 5–15.
    The claimed data cable incorporates an interior sup-
port 10 consisting of a central region 12 and a plurality of
prongs 14 that extend along the length of the interior
support 10 and radiate outward from the central region
12. Id. col. 4 ll. 21–33; see id. fig. 1. Each pair of prongs
14 defines a groove 22 that also extends along the length
of the interior support 10. Id. col. 4 ll. 51–55; see id. fig. 4.
Within each groove resides a twisted pair of conductors 34



    2  The patents share an identical specification, in
relevant part. We therefore refer only to the ’575 patent
when discussing the specification.
BELDEN INC.   v. BERK-TEK LLC                             5



       non-conductive interior support to form the
       data communications cable, the outer jacket
       being formed of a non-conductive material;
       wherein the outer jacket in combination
       with the non-conductive interior support
       maintains the plurality of twisted pair con-
       ductors within the channels defined by the
       surface of the non-conductive interior sup-
       port; and
       wherein the unshielded data cable does not
       include a shield between the outer jacket
       and the twisted pair conductors and the
       non-conductive interior support.
Id. col. 6 l. 51–col. 7 l. 3 (emphases added). Claim 12,
which is also representative and depends from claim 1,
further requires “the plurality of twisted pair conductors
and the non-conductive interior support [to be] twisted
together about a common axis to close the cable.” Id. col. 7
ll. 50–53 (emphasis added).
    Of the challenged claims of the ’061 patent, independ-
ent claim 1 is representative and reads as follows:
   1. A communications cable comprising:
       a plurality of twisted pairs that carry com-
       munications signals;
       a pair separator disposed among the plurali-
       ty of twisted pairs, the pair separator com-
       prising a central body portion and a
       plurality of arms radially extending from
       the central body portion, each pair of adja-
       cent arms defining a channel;
       a cable covering surrounding the plurality of
       twisted pairs and the pair separator along
       the length of the cable;
6                                BELDEN INC.   v. BERK-TEK LLC



        wherein at least one twisted pair of the plu-
        rality of twisted pairs is respectively located
        in the channel defined by each pair of adja-
        cent arms;
        wherein the plurality of twisted pairs and
        the pair separator are helically twisted to-
        gether along the length of the cable; and
        wherein the cable covering does not include
        an electrically conductive shield.
’061 patent col. 6 ll. 42–59 (emphases added). Claim 6,
which depends from claim 1, requires “the communica-
tions cable [to be] about 0.300 to 0.400 is [sic] diameter.”
Id. col. 7 ll. 3–5 (emphasis added). And claim 21, which
depends from claim 7, further requires “the pair separator
and the plurality of twisted pairs [to be] cabled in an S-Z
configuration.” Id. col. 8 ll. 46–48 (emphasis added).
    In November 2012, Berk-Tek, LLC (“Berk-Tek”) filed
a petition for inter partes review, challenging claims 1–34
of the ’575 patent. One month later, Berk-Tek filed a
second petition for inter partes review, challenging claims
1–21 of the ’061 patent. The Board instituted the reviews
and consolidated the oral hearings. Board Decision I at 2.
    The Board first construed the two claim limitations
raised in the reviews: 3 “channels” and “twisted together.” 4



    3    The two Board decisions have a substantially sim-
ilar claim construction analysis for each of the disputed
terms. We therefore refer only to Board Decision I when
discussing claim construction.
    4    The ’061 patent recites “helically twisted togeth-
er,” but neither party suggests that adding “helically”
makes any meaningful difference, and the Board ulti-
mately construed the two limitations similarly. Compare
Board Decision I at 18, with Board Decision II at 17.
BELDEN INC.   v. BERK-TEK LLC                            7



It determined that “a channel, as a long gutter, groove, or
furrow, is a type of open space defined by the interior
support within which at least one of the plurality of
twisted pairs is located.” Id. at 10. After noting that the
specification neither defines nor uses the term “channels,”
the Board relied on the term’s dictionary definitions and
U.S. Patent 7,339,116 (“the ’116 patent”), the parent of
the ’061 patent and the consequent grandparent of the
’575 patent, which the patents incorporated by reference.
Id. at 8–9. The Board then rejected Belden’s argument
that “channels” had to be “substantially enclosed passag-
es” defined by the interior support and the jacket as
inconsistent with the ordinary meaning and the claims’
explicit requirement that only the contours of the interior
support define the claimed “channels.” Id. at 12–13. In so
doing, the Board dismissed Belden’s expert testimony as
merely conclusory and irrelevant in light of the “unam-
biguous” intrinsic record. Id. at 14.
      The Board next determined that “twisted together”
simply requires “the twisted pairs and the interior sup-
port twisted together about a common axis along the
length of the cable. The claims are not limited to a struc-
ture produced by a certain method of manufacture.” Id. at
17. The Board thus rejected Belden’s argument that the
claims recite a structure produced by a specific method,
i.e., “twisted along with,” because the claims at issue are
apparatus claims, not product-by-process claims. Id. The
Board further noted that Belden failed to produce evi-
dence that “twisting the pairs along with the interior
support,” rather than “separately twisting the compo-
nents and [then] intertwining them,” generated different
structures. Id. at 18.
    In light of those constructions, the Board found claims
1–34 of the ’575 patent unpatentable under § 102 and/or
§ 103. Id. at 35. First, the Board found claims 1–9, 12–
15, 17, 20, 21, 23, and 24 anticipated by Canadian Patent
Application 2,058,046 (“Tessier”). The Board noted that
8                              BELDEN INC.   v. BERK-TEK LLC



Tessier, like the ’575 patent, discloses a data cable com-
prising three elements: twisted pairs of conductors, “a
spacer means” defining “recess regions in which the
conductors are disposed,” and an outer jacket. Id. at 19.
The Board then found that Tessier’s “recess regions,”
defined by the “spacer means,” satisfied the “open space
defined by the interior support” construction of “channels”
in the ’575 patent. Id. at 21. The Board further found
that Tessier’s “projections 24 and thus the recesses 26
extend in helical fashion along the core member 20 to
allow the pairs 14 to lie within the recesses in stranded
fashion,” satisfying the as-construed “twisted together”
limitation of the ’575 patent. Id. at 20.
    The Board next concluded that claims 9–11, 16, 18,
19, 22, 23, and 25–34 would have been obvious over
Tessier and other references, for similar reasons. See id.
at 24–33 (stating that Belden only repeated its arguments
relating to Tessier’s disclosure of the “channels” and
“twisted together” limitations and failed to raise any
additional challenges to the obviousness-based grounds).
The Board lastly found claims 29, 31, and 33 anticipated
by Japanese Patent No. Sho43(1968)-15470 (“JP ’470”),
noting that JP ’470 also discloses a data cable with twist-
ed pair conductors lying disposed within channels, where-
in the twisted pair conductors and the support are twisted
together. Id. at 34.
    In its second decision, the Board found claims 1–21 of
the ’061 patent unpatentable under either § 102 or § 103.
Board Decision II at 25. The Board first found claims 1–
5 and 7–20 anticipated by Tessier, for the reasons noted
above. Id. at 20–22. The Board then concluded that
claim 6 would have been obvious over Tessier and Cana-
dian Patent Application 2,071,417 (“Meer”), which the
Board found teaches “the desirability of minimizing the
outside diameter” of data cables and specifically discloses
a data cable with a diameter between 0.27 and 0.43
inches. Id. at 23. The Board lastly concluded that claim
BELDEN INC.   v. BERK-TEK LLC                             9



21 would have been obvious over Tessier and Japanese
Patent No. Sho56(1981)-7307 (“JP ’307”), which the Board
found “discloses S-Z stranding of cable components.” Id.
at 24–25.
   Belden timely appealed from both decisions, and we
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
    We review the Board’s legal conclusions de novo, In re
Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
Board’s factual findings underlying those determinations
for substantial evidence, In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). “Substantial evidence . . . means
such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Consol. Edison Co.
v. NLRB, 305 U.S. 197, 217 (1938). Anticipation is a
question of fact, which we review for substantial evidence.
In re Gleave, 560 F.3d 1331, 1334–35 (Fed. Cir. 2009).
Obviousness, on the other hand, is a question of law based
on underlying factual findings, including what a reference
teaches. In re Baxter Int’l, Inc., 678 F.3d 1357, 1361 (Fed.
Cir. 2012); Rapoport v. Dement, 254 F.3d 1053, 1060–61
(Fed. Cir. 2001).
    During an inter partes review, the Board construes
disputed limitations according to their broadest reasona-
ble interpretation consistent with the specification. In re
Cuozzo Speed Techs., LLC, 778 F.3d 1271, 1281 (Fed. Cir.
2015). We then review that construction according to the
standard set forth in Teva Pharmaceuticals U.S.A., Inc. v.
Sandoz, Inc., 574 U.S. __, 135 S. Ct. 831 (2015). Id. at
1282. We review the ultimate construction de novo and
the underlying factual determinations involving extrinsic
evidence for substantial evidence. Id. at 1282–83.
    Belden fundamentally argues that the Board erred in
construing “channels” and “twisted together,” and there-
fore erred in finding (1) claims 1–9, 12–15, 17, 20, 21, 23,
10                               BELDEN INC.   v. BERK-TEK LLC



and 24 of the ’575 patent anticipated by Tessier; (2)
claims 9–11, 16, 18, 19, 22, 23, and 25–34 of the ’575
patent obvious over Tessier and other references; (3)
claims 29, 31, and 33 of the ’575 patent anticipated by JP
’470; and (4) claims 1–5 and 7–20 of the ’061 patent
anticipated by Tessier. Belden also disputes the Board’s
obviousness conclusions relating to claims 6 and 21 of the
’061 patent on additional grounds. Belden does not con-
test, however, the anticipation findings or the obviousness
conclusions based on the Board’s claim constructions. We
address each of those arguments in turn.
                             I
     Belden first argues that the Board erred by constru-
ing “channels” to mean “grooves.” According to Belden,
the patents exclusively use the term “groove” to refer to
the area between prongs, as shown in Figure 4, and the
term “channels” to refer to the substantially enclosed
spaces that form after the jacket envelops the prongs and
twisted pairs, as shown in Figure 1. Belden contends that
that distinction permeates the intrinsic record and, more-
over, that the Board had no justifiable reason to ignore its
unrebutted expert testimony on that point. Belden fur-
ther argues that the Board incorrectly relied on the ’116
patent for a rationale that was neither presented in the
petition for review nor addressed in the Board’s decision
to institute.
    Berk-Tek responds that the ordinary meaning and the
intrinsic record compel the Board’s construction. Berk-
Tek first notes that the specification does not recite, much
less define, the term “channels.” Thus, according to Berk-
Tek, the Board necessarily relied on dictionaries, provided
by Belden, and correctly adopted the broadest reasonable
interpretation. Berk-Tek further argues that the claims,
which require the interior support to define the bounda-
ries of the “channels,” also support the Board’s construc-
tion. Finally, Berk-Tek contends that the Board correctly
BELDEN INC.   v. BERK-TEK LLC                            11



relied on the ’116 patent because it is part of the prosecu-
tion history and the patents incorporate it by reference.
    We agree with Berk-Tek that the Board correctly con-
strued “channels” according to its ordinary meaning and
the intrinsic record. When construing claim terms, the
Board may rely on dictionaries “so long as the dictionary
definition does not contradict any definition found in or
ascertained by reading the patent document.” Phillips v.
AWH Corp., 415 F.3d 1303, 1322–23 (Fed. Cir. 2005) (en
banc) (citations omitted). Here, the specification does not
recite, much less define, “channels.” The dictionaries thus
provide an adequate starting point, and simply define
“channels” as “a long gutter, groove, or furrow.” Board
Decision I at 8. Nothing in the intrinsic record conflicts
with that ordinary meaning.
    Indeed, the specification and prosecution history only
elaborate upon that understanding. The patents both
derive from the ’116 patent, which describes the term
“channel” as a type of “open space.” Because the Board
should construe claims consistently across a family of
related patents, NTP Inc. v. Research in Motion, Ltd., 418
F.3d 1282, 1293 (Fed. Cir. 2005), the Board correctly
understood “channels” to further mean an “open space.”
Belden argues that the Board incorrectly relied on the
’116 patent because it was neither raised in the petition
for review nor addressed in the Board’s decision to insti-
tute. We find that argument unpersuasive. The ’116
patent is the parent of the ’061 patent and the consequent
grandparent of the ’575 patent, and the patents have
incorporated it by reference. The ’116 patent is thus part
of the prosecution history and the specification; the Board
appropriately relied on it for guidance.
    Moreover, the Board’s construction is consistent with
the claim language, which simply describes a channel as
an open space defined by the interior support. See, e.g.,
’575 patent col. 6 ll. 55–57 (“[A] non-conductive interior
12                                BELDEN INC.   v. BERK-TEK LLC



support . . . having a surface that defines a plurality of
channels.”); ’061 patent col. 6 ll. 53–54 (describing the
channel as “defined by each pair of adjacent arms” of the
interior support). Belden argues that “channels” should
instead be substantially enclosed spaces defined by the
interior support and the jacket. We find that argument
unpersuasive, however. Not only does it contradict the
plain language of the claims, see, e.g., ’575 patent col. 6 ll.
64–67 (“[W]herein the outer jacket in combination with
the conductive interior support maintains the plurality of
twisted pair conductors within the channels defined by
the non-conductive interior support.”) (emphases added),
but it also ignores the specification, which offers no guid-
ance to one of ordinary skill as to what “substantially
enclosed” would mean.
    We also reject Belden’s argument that the Board
should have accepted its expert testimony. As an initial
matter, a tribunal is not required to accept expert testi-
mony simply because it was not challenged and the de-
clarant was not deposed. See Applied Med. Res. Corp. v.
U.S. Surgical Corp., 147 F.3d 1374, 1379 (Fed. Cir. 1998)
(“The fact that Applied Medical did not contest this point
with testimony from one of its own experts no more re-
solves the factual question in Surgical’s favor . . . .”).
Nonetheless, the Board correctly rejected Belden’s expert
testimony proffered by the co-inventor, finding that it was
“conclusory” and “not supported by a citation to the Speci-
fication or an ordinary meaning,” Board Decision I at 14,
as we have held that “conclusory, unsupported assertions
by experts as to the definition of a claim term are not
useful to a [tribunal],” Phillips, 415 F.3d at 1318 (cita-
tions omitted).
     Accordingly, we affirm the Board’s construction that
“a channel, as a long gutter, groove, or furrow, is a type of
open space defined by the interior support within which
at least one of the plurality of twisted pairs is located.”
BELDEN INC.   v. BERK-TEK LLC                             13



    Belden additionally argues that Tessier does not dis-
close prongs extending far enough towards the jacket to
create substantially enclosed channels, and thus it cannot
anticipate or be used to render the claims obvious. That
argument, however, relies exclusively on Belden’s prof-
fered construction of “channels,” which we have rejected.
Belden does not question the Board’s finding that Tessier
teaches the “channels” limitation as construed by the
Board. Accordingly, we do not disturb the Board’s antici-
pation findings and obviousness conclusions relying on
that construction of “channels.”
                                II
    Belden next argues that the Board erred by allowing
“twisted together” to be achieved by any method. Accord-
ing to Belden, the structure required by the patents is the
product of twisting the interior support along with the
twisted pairs. That structure, Belden contends, necessari-
ly differs from a cable derived from a preformed helix.
Thus, Belden continues, Tessier, which only discloses
preformed helixes, does not teach the “twisted together”
limitation of the patents. Belden also argues that the
Board erred in requiring Belden to prove that the result-
ing structures differ, and that the Board unjustifiably
ignored its unrebutted expert testimony.
    Berk-Tek responds that the Board correctly recog-
nized that “twisted together” is not the product of a specif-
ic method of manufacture. Rather, Berk-Tek argues, the
claims are drawn to a twisted structure generally. More-
over, Berk-Tek notes, the patents do not disclose a meth-
od of twisting the interior support along with the twisted
pairs of conductors, as Belden suggests. Berk-Tek also
contends that Tessier is not limited to preformed helixes,
but instead generally discloses projections and recesses
that extend in helical fashion along the core member.
Finally, Berk-Tek argues that the record lacked evidence
suggesting that the method of manufacture generates
14                               BELDEN INC.   v. BERK-TEK LLC



different resulting structures; that the Board correctly
discounted Belden’s expert testimony; and that the Board
did not incorrectly shift the burden to Belden—Belden
simply failed to rebut the prima facie case.
    We agree with Berk-Tek and the Board that “twisted
together” simply connotes a twisted structure; it does not
further require twisting by a certain method of manufac-
ture. As Berk-Tek notes, the claims are product claims
drawn to a data cable. See, e.g., ’575 patent col. 6 ll. 51–
52; id. col. 8 ll. 3–5. They require several structural
features, including twisted pair conductors and an interi-
or support. See, e.g., id. col. 6 ll. 55–59. Some claims also
require the interior support and twisted pairs “twisted
together” about a common axis.” See, e.g., col. 7 l. 53. Yet
no claim recites a specific method by which the “twisted
together” structure must be achieved. And as we have
held, a product claim does not automatically become a
product-by-process claim simply because a limitation
recites a process characteristic, like “twisted together.”
3M Innovative Props. Co. v. Avery Dennison Corp., 350
F.3d 1365, 1371–72 (Fed. Cir. 2003). Indeed, the specifi-
cation does not purport to describe a specific method of
twisting the support and the conductors to achieve the
claimed “twisted together” structure. The Board was
correct not to require one here. We therefore affirm the
Board’s construction of “twisted together.”
    Belden then argues that, despite the Board’s construc-
tion, the claims nevertheless require the interior support
to be twisted along with the twisted pairs, and that the
resulting structure differs from that disclosed in Tessier.
We find that argument unpersuasive. Again, the claims
do not require a specific method of manufacture. Moreo-
ver, Belden’s argument presupposes that Tessier only
discloses preformed helixes, and that a preformed helix
necessarily imparts a different structure than a cable
formed by Belden’s proposed twisted-along-with method.
Tessier is not so limited. Rather, as the Board correctly
BELDEN INC.   v. BERK-TEK LLC                            15



found, Tessier recites that “the projections 24 and thus
the recesses 26 extend in helical fashion along the core
member.” ’575 Joint Appendix 187. It does not recite a
two-step process, whereby the support is first formed into
a helical structure and the conductors are then placed
within the channels, as Belden contends.          In fact,
Tessier’s disclosure echoes that of the patents, where the
“[prongs] extend helically along the length of the star
separator.” ’575 patent col. 5 ll. 28–32. Furthermore, the
Board correctly rejected Belden’s expert testimony as
conclusory and unsupported, for the reasons noted above,
and simply held that the record lacked evidence that the
structures of a preformed helix and a twisted-along-with
cable differ. The Board did not place a heavy burden on
Belden; Berk-Tek simply established a prima facie case,
which Belden failed to rebut.
    Belden only contests the Board’s anticipation findings
and obviousness conclusions based on its proffered under-
standing of “twisted together,” which we have rejected.
Accordingly, we do not disturb the Board’s anticipation
findings and its obviousness conclusions relying on the
Board’s correct construction of “twisted together.”
                                III
    Belden lastly argues that the Board erred in conclud-
ing that claims 6 and 21 of the ’061 patent would have
been obvious. With respect to claim 6, Belden contends
that the Board erred by failing to identify a reason to
combine Tessier and Meer, and, moreover, by relying on a
proposed combination of prior art references that was not
raised in the petition or in the decision to institute. With
respect to claim 21, Belden argues that the Board failed to
appreciate that Tessier’s preformed core would not as-
sume the S-Z stranded configuration disclosed in JP ’307.
     Berk-Tek responds that, with respect to claim 6, Meer
not only teaches the benefits of decreasing cable diameter,
i.e., reducing cable congestion, but also discloses a cable
16                             BELDEN INC.   v. BERK-TEK LLC



with a diameter between 0.27 and 0.43 inches. Thus,
according to Berk-Tek, the Board correctly concluded that
it would have been obvious to apply the improvement of
Meer to the cable of Tessier. In addition, Berk-Tek notes
that its petition raised the proposed combination and,
moreover, that Belden never argued otherwise before the
Board. With respect to claim 21, Berk-Tek argues that
Belden’s position presupposes that Tessier only teaches
preformed helixes, which it does not.
     We agree with Berk-Tek that it would have been obvi-
ous to apply the improvement of Meer to the data cable of
Tessier, and therefore sustain the Board’s conclusion that
claim 6 would have been obvious. First, and contrary to
Belden’s assertion, Berk-Tek raised the Tessier and Meer
combination in its petition for review, see ’061 Joint
Appendix (’061 J.A.) 76; Belden thus had ample oppor-
tunity to respond, and the Board did not err in relying on
that combination to reject claim 6. Second, the Board’s
findings regarding Meer’s disclosures are supported by
substantial evidence. Meer recites that “cable congestion
is presenting an ever increasing problem which is exacer-
bated by the large cable diameters,” ’061 J.A. at 200, and
offers reducing cable diameter to between 0.27 and 0.43
inches as the solution, see id. at 200–02. The Board thus
correctly found that it was obvious to apply the improve-
ment of Meer to the data cable of Tessier. Lastly, the
Board found that Belden only recycled its “channels” and
“twisted together” arguments, Board Decision II at 23,
and thus failed to raise new arguments disputing the
Meer-based obviousness rejection, see ’061 J.A. at 530
(“[Belden] gives no independent argument for the validity
of claim 6.”). For the reasons we noted above, the Board
correctly rejected those arguments again here. We there-
fore conclude that the Board did not err in holding that
claim 6 would have been obvious over Tessier and Meer.
    We also agree with Berk-Tek that the Board correctly
concluded that claim 21 would have been obvious over
BELDEN INC.   v. BERK-TEK LLC                            17



Tessier and JP ’307. First, the Board’s finding that JP
’307 discloses S-Z stranding of cable components is sup-
ported by substantial evidence. ’061 J.A. at 188 (“Herein,
the rotation direction of rotation frame 12 is reversed, and
synchronized with wire storing length l of wire storing
component 13; thus, SZ stranded wire in which stranded
part S and stranded part Z are alternated, is fed from
stranding component 11 at every length of l.”). Second, as
with the Tessier and Meer rejection, the Board noted that
Belden only recited its “channels” and “twisted together”
arguments to dispute the JP ’307-based rejection. Board
Decision II at 24. Compare ’061 J.A. at 480–82, with id.
at 483. We again find that the Board correctly rejected
those arguments. Lastly, we agree with Berk-Tek that
Belden’s argument assumes that Tessier only teaches
preformed helixes. As we noted above, however, Tessier
is not so limited. We therefore find that argument unper-
suasive. Accordingly, the Board correctly held that claim
21 would have been obvious over Tessier and JP ’307.
                         CONCLUSION
    We have considered the remaining arguments, but we
find them unpersuasive. For the foregoing reasons, the
Board’s decisions cancelling claims 1–34 of the ’575 patent
and claims 1–21 of the ’061 patent are affirmed.
                        AFFIRMED.